Citation Nr: 0119596	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  99-05 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
paranoid schizophrenia, currently evaluated at 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1971 to March 1978 and 
February 1979 to February 1981.

This appeal arises from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which awarded an increased rating for paranoid 
schizophrenia with nonpsychotic brain syndrome from 10 
percent to 30 percent disabling effective from May 4, 1998.

At a hearing before the Board of Veterans' Appeals in May 
2001, the veteran's representative raised a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  The matter of TDIU is not properly 
before the Board at this time, and as such, the matter is 
hereby referred to the RO for adjudication once the claims 
file is received back at the RO.  Where the "veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, the VA must consider total disability based 
upon individual unemployability."  Roberson v. Principi, No. 
00-7009, slip op. at 2 (Fed. Cir. May 29, 2001).


FINDINGS OF FACT

1.  All available evidence relevant for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's paranoid schizophrenia is manifested by 
depression and some difficulties in maintaining relationships 
and employment.




CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for service-
connected paranoid schizophrenia have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9203 (2000); 38 C.F.R. § 4.130, Diagnostic Code 9203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims he is entitled to an increased rating on 
the basis that his service-connected schizophrenia is more 
severe than the current 30 percent evaluation.  He contends 
that he is unable to maintain relationships and employment 
due to his schizophrenia.  In April 1981, the RO originally 
awarded the veteran a 10 percent rating for paranoid 
schizophrenia on the basis that he displayed symptoms of mild 
paranoid schizophrenia manifested by delusions.  In August 
2000, the RO awarded the veteran an increased evaluation of 
30 percent based on a VA examination in April 1999, VA 
treatment records and Social Security records.

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The Board is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected schizophrenia, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of the veteran's 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.102 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

The evidence most recently associated with the claims file 
include medical records from the VA North Texas Health Care 
System dated May 1998 to October 1999.  The records indicated 
the veteran having received regular treatment for 
schizophrenia, including periods of hospitalization and a 
stay in a domiciliary.  The veteran was given various 
medications throughout his treatment.  In May 1998, the 
veteran was seen for assessment and was noted to have 
problems with stress, sleeping, nightmares, increasing 
hallucinations and voices.  The veteran also was having 
difficulties with his memory and concentrating.  The veteran 
was also evaluated in May 1998 by a staff physician who noted 
that the veteran drank alcohol and cold medication often as 
well as having driven a car after drinking.  During an 
examination he was noted to have problems sleeping, 
nightmares, problems concentrating, hallucinations, as well 
as depression.  His affect was noted to be sad at times, 
almost bursting into tears at some point.  The veteran's 
schizophrenia was assessed with a GAF of 35.  He visited the 
clinic a few days later to obtain some medication, where he 
was noted to be in a much brighter mood and had been sleeping 
much better.  

The veteran was seen at the North Texas Health Care System a 
month later in June 1998, where he stated that he was doing 
better, especially with the medication, but still felt 
paranoid and felt as though people were talking about him.  
He also underwent a psychiatric examination in June 1998, in 
which he was noted as being neatly dressed, cooperative, 
normal speech and having some mood swings.  The veteran's 
schizophrenia was assessed with a GAF of 30.    In August 
1998, the veteran related that people were talking about him 
and he could hear them doing so.  The physician that 
"improvement" might be secondary to his living in a 
structured environment.

In September 1998, the veteran was examined again where he 
was noted as having mildly blunted affective reaction, and 
appeared to be in a state of superficial contentment and 
imperturbability.  He admitted his divorce had overwhelmed 
him, causing him to become mentally disturbed, and depressed.  
His depressive moodiness was adequately controlled by 
medication.  Memory was "fair."  Insight and judgment were 
described as "impoverished and narrowed."  Also in 
September, the veteran participated in an experimental 
learning initiative in which he was noted not to be listening 
at times, required a lot of attention in order to catch up 
with the rest of the group and expressed a lot of discomfort 
with the trust activities.  The examiner indicated the 
veteran having poor insight and possible cognitive 
difficulties.  After an occupational therapy session in 
January 1999, it was stated that the veteran displayed poor 
insight and possible cognitive difficulties.

Also submitted were records from the Social Security 
Administration from 1981 which indicated the veteran had been 
receiving disability payments since 1981 for chronic paranoid 
schizophrenic reaction.  The records show the veteran to have 
a continuing disability that began in 1980 while on active 
duty.

The veteran was afforded a VA examination in April 1999.  
During the examination, the veteran indicated that he had 
begun to experience symptoms while in service and was 
eventually discharged with a diagnosis of paranoid 
schizophrenia.  Following service, her lived on the streets 
for some time, and then was hospitalized.  He was given 
medication which has helped him.  The examiner noted that the 
veteran was casual and neat in his dress, pleasant, 
cooperative and able to organize his thoughts.  Diagnostic 
impression was schizophrenia, chronic, paranoid in medical 
remission with a GAF of 60.  The examiner noted that the 
veteran was doing well in a structured environment with 
medication but was unsure of as to how he would do on the 
outside.  The examiner also noted the veteran had some 
problems with his thinking and recall, even while medicated, 
and may have to be in some kind of institution such as a 
hospital or an institution that tolerates a little bit of 
difference.

A hearing was held before the Board of Veterans' Appeals in 
May 2001.  During the hearing, the veteran testified that for 
the past five years, he has not had a relationship with a 
woman nor has he had any visitors during that time.  He has 
had rare, if any contact with his family and his two 
children.  He also testified that he is unable to hold down a 
job, often getting depressed and an inability to function 
well.  The veteran was declared totally disabled by Social 
Security and is receiving payments from them since 1981.  He 
admitted to attempting suicide in 1998.  The veteran also 
indicated having a bad memory, delusions, hallucinations and 
"double-thinking."  He claimed the medications have helped 
him, especially in getting to sleep at night.  He testified 
to the fact that he is currently living on his own, paying 
his bills and cooking his own meals.  The veteran had also 
indicated that he was able to drive himself to the hearing as 
well.

Effective November 7, 1996, VA amended several sections of 
the Rating Schedule in order to update the portion of the 
Rating Schedule pertaining to mental disorders to ensure that 
current medical terminology and unambiguous criteria are 
used.  38 C.F.R. § 4.125 to 4.130 (2000).

Under the revised schedular criteria effective November 7, 
1996, Diagnostic Code 9203, 38 C.F.R. § 4.130, for paranoid 
schizophrenia, is evaluated under the general rating formula 
used to rate psychiatric disabilities other than eating 
disorders.  38 C.F.R. § 4.130 (2000).  A 70 percent rating is 
awarded for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent rating is awarded for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

After considering all of the evidence of record, the Board 
concludes that a 50 percent rating for paranoid schizophrenia 
most approximates the veteran's current symptoms.  While the 
veteran does show signs of stability at times, most 
improvements have taken place in essentially sheltered and 
structured environments.  As well, the VA examiner expressed 
doubts as to the veteran being able to adapt to life on his 
own.  In summary, the Board finds that the preponderance of 
the evidence supports a disability rating of 50 percent for 
paranoid schizophrenia.  38 U.S.C.A. §§ 1155, 5017; 38 C.F.R. 
§ 4.7, 4.130, Diagnostic Code 9203 (2000). 

ORDER

Entitlement to an evaluation of 50 percent for service-
connected paranoid schizophrenia is granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

